Citation Nr: 0426787	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) since February 23, 1999?

2.  Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 


REMAND

In August 2004, the Board received a statement from the 
veteran in which he requested to have a hearing before a 
member of the Board.  In light of the foregoing, the veteran 
should be scheduled for a hearing.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should clarify whether the 
appellant desires a travel board hearing, 
videoconference hearing, or a  hearing 
held in Washington.  Thereafter, the RO 
should take appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




